DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 10/25/22 to the restriction requirement of 7/21/22 has been received.  Without traverse, Applicant has elected Group I and the species “CD49C”. Due to an overlap in search the following species has been rejoined: EpCAM.
Claims 1-42 are pending.
Claims 1-7, 10, 11, 25, 26, and 38-42 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 8, 9, 12-24, and 27-37 are currently under consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 9, 12-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yao et al (International Journal of Cancer, 2013, 133: 2925-2933).
Yao et al teaches a method of detecting disseminated tumor cells (DTCs) comprising contacting a sample from a subject with cancer (including breast cancer, see Supplementary Table S2) with a labeled antibody that specifically binds EpCAM (see List of antibodies used in Supplementary Experimental Procedures) and analyzing the sample using flow cytometry (see Supplementary Figure S2 and Figure 1, in particular). The method of Yao et al isolates and analyzes the DTCs based on expression (Figure 1 and Supplementary Table S3, in particular).

Claim Rejections - 35 USC § 102
Claim(s) 8, 9, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Moore et al (Cancer Res, 2009, 69(2_Supp): Abstract 302).
Moore et al teaches a method of detecting disseminated tumor cells (DTCs) comprising contacting a DTC pre-enriched sample (including a bone marrow sample where DTCs are pre-enriched by depleting unbound antibodies) from a subject with breast cancer with a labeled antibody that specifically binds EpCAM and analyzing the sample using flow cytometry (see Abstract). The pre-enriched sample is pre-enriched using magnetic beads (see Abstract), which function “in-line” with a FACS device. The bone marrow of Moore et al is equivalent to “bone marrow aspirate”.


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamel et al (Journal of the Egyptian National Cancer Institute, 2016, 28: 31-37).
Kamel et al teaches a method comprising contacting a sample from a subject with leukemia with a labeled antibody that specifically binds CD49C and analyzing the sample using flow cytometry (right column on page 32, in particular). As defined by the instant claims, said method detects DTC in the sample.

Claim Rejections - 35 USC § 103
Claim(s) 8, 9, 12-24, and 27-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (Cancer Res, 2009, 69(2_Supp): Abstract 302) as applied to claims 8, 9, 12-16, and 18-20 above, and further in view of Braun et al (NEJM, 2005, 353: 793-802) and Fehm et al (Cancer, 2006, 107(5): 885-892).
Teachings of Moore et al are discussed above.  
Moore et al does not specifically describe the detected DTCs in breast cancer patients as correlating with increased risk of breast cancer.  However, these deficiencies are made up in the teachings of Braun et al and Fehm et al.
The abstract of Braun et al teaches breast cancer patients with bone marrow micrometastasis (page 886 of Fehm et al teaches “bone marrow micrometastasis” of Braun et al is a synonym for “DTCs”) are at increased risk (for larger tumors, tumors with higher histological grade, and poor outcome in response to hormone or chemotherapy) as compared to patients without “bone marrow micrometastasis”/“DTCs” . Braun et al further teaches such bone marrow DTCs are detected in “bone marrow aspirate” samples (page 794, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method comprising the method of Moore et al of detecting DTCs in bone marrow aspirate of breast cancer patients and diagnose those breast cancer patients with DTCs as having increased risk for larger tumors, tumors with higher histological grade, and poor outcome because Braun et al teaches DTCs are detected in bone marrow aspirate and that breast cancer patients with bone marrow DTCs are at increased risk for larger tumors, tumors with higher histological grade, and poor outcome as compared to patients without DTCs.
Further, one of ordinary skill in the art would have been motivated, with an expectation of success to perform the combined method wherein the breast cancer patients with DTCs in marrow are administered chemotherapy or hormone therapy and provide to the patients the prognosis of breast cancer patients with DTCs administered chemotherapy or hormone therapy taught by Braun et al because Braun et al provides prognosis of breast cancer patients with DTCs administered chemotherapy or hormone therapy (Figure 2, in particular).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24 and 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 21-24 and 27-33 are directed to natural phenomenon because the claims recite natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: the presence of DTC correlates with risk of breast cancer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional methods of detecting DTCs in biological samples (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of detecting DTCs in a biological sample would conventionally and routinely perform such steps. See references cited above, demonstrating detecting DTCs in a biological sample (as recited by the instant claims) is conventional and routine in the art. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting cells) are routinely performed in the art to obtain data regarding the presence of DTCs. In regards to “diagnosing", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 101
Claims 34-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. Abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 34-37 are directed to an abstract idea because the claims recite an abstract idea (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract idea” is the “identifying” step of claim 34 (a mental process). It is noted claims 34 and 37 recite a treatment step; however, the treatment step is generic and does not require any particular treatment and is equivalent to an “apply it” step (see MPEP 2106.04(d)(2)). Therefore, the treatment step of claims 34 and 37 do not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of obtaining a sample from a subject and administering a therapeutic agent to the subject (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of obtaining just any sample from a subject and administering just any therapeutic agent to the subject would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Steps of obtaining samples from subjects and administering recited therapeutic agents to such subjects are routine and conventional in the art (see prior art rejections above). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of obtaining samples) are routinely performed in the art to diagnose and treat subjects. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642